Fourth Court of Appeals
                                  San Antonio, Texas
                                      February 15, 2019

                                     No. 04-18-00806-CR

                                   Jose Pedro GALLEGOS,
                                           Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 341st Judicial District Court, Webb County, Texas
                            Trial Court No. 2018-CVJ-001898-D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding


                                        ORDER
        After we granted Appellant’s first and second motions for extensions of time to file the
brief, the brief was due on February 13, 2019. The day before the twice-extended due date,
Appellant filed an unopposed third motion for extension of time to file the brief until February
28, 2019.
       Appellant’s motion is GRANTED. Appellant’s brief is due on February 28, 2019.
       Any further motion for extension of time to file Appellant’s brief will be strongly
disfavored.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of February, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court